DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections
Regarding Claims 3-4: Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 101 because the claims are directed to the judicial exception without significantly more.

Step 1:
Claims 1-2 are directed to an apparatus. Claims 5-8 are directed to a system, which is an apparatus. Claim 9 is directed to a method, which is a process. Claim 10 is directed to a vehicle, which is an apparatus. Therefore, claim 1-2 and 5-10 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of providing coordination information for clothing:
an image of a state in which the user if virtually wearing clothing;
receive coordination information, provided by the information providing apparatus, corresponding to the image, and notify the user of the coordination information.

The recited limitations above set forth the process for providing coordination information for clothing. These limitations amount to certain method of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.). Additionally, the recites limitations amount to mental processes (e.g. evaluation, judgement, etc.).
Such concepts have been identified as abstract ideas (see 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as:
a communication interface configured to perform communication with an information providing apparatus;
a controller configured to display, using a display mounted on a vehicle;

Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	While there is recitation of a controller and a vehicle, these additional elements are recited at a very high level of generality in the specification. Paragraph [0032] of the specification discloses the controller as including one or more processors, and these processors may be a general-purpose processor. The very general and generic description of the controller can be interpreted as the controller being any general purpose computer with instructions to perform the abstract idea, and would merely provide a general link to a technical environment so the abstract idea can be performed on a computing device. The communication interface is described in paragraph [0030] of the specification as being anything that can support communication standards such as 4G, 5G, LAN, and the like. Similarly, the very general description provides a general link so the abstract idea may be performed over a network. While the components may be mounted on a vehicle, the vehicle is not described in the specification with any kind of specificity. There is no description to what the vehicle is, how it operates, or what it is made of, and can be interpreted to be a medium through which something is expressed, achieved, or displayed. Furthermore, the lack of description of the vehicle further enforces the interpretation that the additional elements merely provide a general link to a technical element, and that the focus of the claims is on the abstract idea itself. The generation of the image of the user virtually wearing clothing is also not disclosed in the specification, and thus, is interpreted as using any known means, and pre-solution activity.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 5 (system), independent claim 9 (method), and independent claim 10 (vehicle), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 5, 9, and 10 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (apparatus). As such, claims 5, 9, and 10 are rejected for at least similar rationale as discussed above.

Dependent claims 2 and 6-8 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for providing clothing coordination information. Thus, each of claims 2 and 6-8 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2 and 6-8 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.



Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of the Applicant’s invention. The allowable features are as follows:
display, using a display apparatus mounted on a vehicle, an image of a state in which a user is virtually wearing clothing;

The most pertinent prior art made of record include Choi (US 20170287060 A1), Montague (US 11,023,957 B1), Deyle (US 20200050206 A1), and PTO-892 Reference U.

Choi discloses a system for providing a user a preview of clothing to purchase. The system obtains coordination information relating to the clothing selected or owned by the user, and determining clothing that matches it for a complete outfit. A picture is taken of the user, an avatar is generated in the user’s image, and the virtual clothes are displayed on the avatar of the user. However, Choi does not disclose where the display is mounted on any sort of device or vehicle, but is a stationary display or the user’s smartphone.

Montague discloses a system of a mobile merchants. The system tracks the locations of the merchant as the merchant travels and the locations of patrons who wish to purchase items from the merchant. Notifications are sent to the merchant when the merchant moves to a location in proximity to one of the customers, or to a customer of the merchant’s proximity. However, it would not have been 

Deyle discloses a robot that patrols a facility, such as a retail store, and has the ability to assist customers. The robot has multiple functionality, including a display to interact with the robot, and its location is tracked as it moves throughout the store. However, it would not have been obvious for the robot to provide coordination information and display the user wearing virtual clothes. Deyle only discloses where the robot can escort an individual to a product location, and mainly focuses on the robot’s ability to perform security operations.

PTO-892 Reference U discloses a robot that moves throughout a store to assist customers. The robot can provide an interactive search for a product, provide directions to the product locations, and provide a video link to expert staff to assist the customer. However, there is no disclosure in PTO-892 Reference U of determining information such as coordination information for clothing or displaying an image of the user wearing the clothing. 

In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art, because any combination of the evidence at hand for the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from the Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625